449 F.2d 153
Gary CHRISTMAS, a Minor, by his Father and next friend,William R. Christmas, Plaintiff-Appellant,v.The EL RENO BOARD OF EDUCATION, INDEPENDENT SCHOOL DISTRICTNO. 34, et al., Defendants-Appellees.
No. 709-70.
United States Court of Appeals,Tenth Circuit.
Sept. 28, 1971.

Philip F. Horning, Oklahoma City, Okl.  (Bulla & Horning, Vance Raye, Oklahoma City, Okl., and Melvin L. Wulf, New York City, and Merton M. Bulla, Oklahoma City, Okl., of counsel, on the brief) for plaintiff-appellant.
Richard M. Fogg, El Reno, Okl. and Harvey L. Harmon, Oklahoma City, Okl.  (Fogg & Fogg, El Reno, Okl. and Franklin, Harmon & Satterfield, Oklahoma City, Okl. and Rupert M. Fogg, El Reno, Okl., of counsel, on the brief) for defendants-appellees.
Before BREITENSTEIN, HILL and BARRETT, Circuit Judges.
PER CURIAM.


1
By his complaint plaintiff-appellant Christmas attacked the constitutionality of a school regulation pertaining to the length of a student's hair.  The district court denied declaratory and injunctive relief, 313 F. Supp. 618.  The facts differ from Freeman v. Flake and other hair cases decided this day in that the student was not suspended but was refused the right to attend commencement exercises and to receive a diploma.  Instead he was given a certificate of graduation and accompanying transcript which are the only officially recognized documents or records evidencing graduation.


2
The judgment is affirmed.  See Freeman v. Flake, 10 Cir., 448 F.2d 258.